United States Court of Appeals
                     For the First Circuit


No. 15-2529

                      PIERRE RICHARD LEGAL,

                           Petitioner,

                               v.

                        LORETTA E. LYNCH,
                 United States Attorney General,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS



                             Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     Carlos E. Estrada on brief for petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, Cindy S. Ferrier, Assistant Director,
Tracie N. Jones, Trial Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, on brief for
respondent.


                       September 23, 2016
          HOWARD, Chief Judge.     Petitioner Pierre Richard Legal,

a native and citizen of Haiti, asks us to review a Board of

Immigration Appeals (“BIA”) order denying his claims for asylum,

withholding of removal, and protection under the United Nations

Convention Against Torture (“CAT”).     The BIA upheld an immigration

judge's (“IJ”) finding that Legal's testimony was not credible

and, thus, that he was unable to establish eligibility for relief.

After careful consideration of the briefs and the record, we deny

the petition.



                                  I.

          Legal entered the United States on August 9, 2011 without

a valid entry document and applied for admission.          The next day,

a Department of Homeland Security ("DHS") officer interviewed

Legal about his application for admission.          During the interview,

Legal said that he understood the interpreter and the questions

asked and that his statements were true and complete.

          Legal   initially   claimed   that   he    departed   Haiti   for

Mexico on April 20, 2010 to avoid further persecution due to his

political opinion.   He explained that he was a "simple member" of

the "Plateform Organisation des Mines" and that members of the

opposing political party, Lavalas, had harassed him.         Legal stated

that he had received approximately seven telephonic death threats,




                                - 2 -
which began a week before his April 20th departure, but that he

was never physically harmed.

          Although Legal had earlier told the DHS officer that he

obtained a visa in May 2010 to travel to Mexico in order to avoid

persecution, later in the interview he claimed that he obtained

the visa in March 2010 in order to "leave the country and find a

job and bring my family."      The DHS officer clarified, "[T]he

purpose of you getting a Mexican visa was not to avoid persecution

like you stated previously?"   Legal replied that "the purpose was

to leave the country and find work."   He admitted that he remained

in Mexico for sixteen months and then attempted to enter the United

States because he "was not doing well in Mexico to take care of

his family."

          The DHS commenced removal proceedings against Legal by

filing a Notice to Appear ("NTA") charging him as removable

pursuant to Immigration and Nationality Act § 212(a)(7)(A)(i)(I),

8 U.S.C. § 1182(a)(7)(A)(i)(I).   In response, Legal sought asylum,

withholding of removal, and protection under the CAT.

          In his asylum application, Legal claimed that he had

suffered past persecution and feared future persecution because of

his work as a grassroots leader in the Konvansyon Inite Demokratik

("KID"), a Haitian political party.    He stated that on April 14,

2002, eight years before he left Haiti, he endured a beating at

the hands of five Lavalas members as a result of his involvement


                               - 3 -
in the KID.        He described a further incident two years later in

which, while he was driving for work, fifteen masked men stole his

car, shot at him, and left him on the street.                In his application,

Legal indicated that he began receiving threatening phone calls in

March 2010.         He claimed he left Haiti to avoid any further

mistreatment but acknowledged that he left Mexico because he was

not making enough money to support his family.

             On March 3, 2014, Legal appeared with counsel before an

IJ for his merits hearing.           Legal testified as the only witness,

and   his    testimony      was   generally     consistent        with    his     asylum

application.       Legal contended that he went to Mexico to save his

life and give security to his family; he denied that he went to

Mexico to look for work.          Legal admitted that he did not tell the

DHS officer anything about the KID.             He claimed, however, that he

did    not     remember      being      questioned        about     any        political

organizations, nor did he remember denying that he was physically

harmed in Haiti.          He also stated that he may not have understood

the interview questions because he was under stress at the time,

and the interpreter was available only by telephone.

             Following the hearing, the IJ denied Legal's claims for

relief. The IJ premised his decision on a finding that Legal's

testimony     lacked      credibility.        The    IJ    detected       a     bevy   of

discrepancies between Legal's sworn statement to the DHS officer

on    the    one   hand     and   his   written     application          for    asylum,


                                        - 4 -
supplemental affidavit, and hearing testimony on the other.                         The

IJ gave more weight to the sworn statement, since it was prepared

immediately      upon     Legal's        apprehension,      whereas       "his   asylum

application    was      prepared     much       more   recently     and     after    the

respondent had time to come up with the story which he tells

today."

           The      BIA    adopted       and     affirmed    the    IJ's     decision,

emphasizing    that       Legal    provided       inconsistent     statements       with

respect to the political organization with which he was affiliated

and the extent to which he participated, as well as whether he was

physically harmed as a result.                 The BIA also agreed with the IJ

that Legal’s sworn statement to the DHS officer was entitled to

more weight than his subsequent representations and that Legal

failed    to   demonstrate        past      persecution     or     fear     of   future

persecution on account of a protected ground.

           This timely petition for review followed.



                                           II.

           Legal challenges the BIA's upholding of the IJ's adverse

credibility determination and resulting denial of his claims for

relief.    Where, as here, the BIA adopts the IJ's decision and

reasoning,     we    review       both     decisions     under     the     deferential

substantial evidence standard.                 Conde Cuatzo v. Lynch, 796 F.3d

153, 156 (1st Cir. 2015). Under this standard, we will not reverse



                                          - 5 -
"unless 'the record would compel a reasonable adjudicator to reach

a contrary determination.'"              Id. (quoting Ying Jin Lin v. Holder,

561 F.3d 68, 72 (1st Cir. 2009)).

               In    order    to    qualify    for    asylum,    an    applicant   must

establish either past persecution or a well-founded fear of future

persecution if repatriated, on account of one of five enumerated

grounds,       including           political    opinion.        See     8    U.S.C.   §

1101(a)(42)(A).            Although an asylum applicant's own testimony may

be adequate to meet this burden, an IJ may discount or disregard

testimony if the IJ reasonably deems it to be "speculative or

unworthy of credence."               Bebri v. Mukasey, 545 F.3d 47, 50 (1st

Cir. 2008) (decided under the prior "heart of the matter" rule).

Thus, "an adverse credibility determination can prove fatal" to an

asylum claim.         Id. (quoting Pan v. Gonzales, 489 F.3d 80, 86 (1st

Cir.       2007)).    Further,       a   factfinder     may     base   a    credibility

determination         on    inconsistencies,         inaccuracies,     or   falsehoods

"without regard to whether [any such inconsistency, inaccuracy, or

falsehood] goes to the heart of the applicant's claim."                       8 U.S.C.

§ 1158(b)(1)(B)(iii).1

               Here, ample evidence supports the IJ's finding that

Legal's various statements were inconsistent.                    E.g., Conde Cuatzo,




       1
       Because Legal's application postdates the enactment of the
REAL ID Act, Pub.L. 109–13, 119 Stat. 302 (2005), the
credibility definition at issue here is subject to that Act.


                                           - 6 -
796 F.3d at 155–156 (applying the substantial evidence standard to

an adverse credibility determination).     In his sworn statement to

the DHS officer — the one closest in time to the alleged beating

— Legal stated that he was never physically harmed in Haiti.

Additionally, he stated that his reason for going to Mexico was to

"find work" and failed to mention his participation in the KID.

It was only in Legal's application for asylum and his merits-

hearing testimony, after the initiation of removal proceedings,

that he claimed he was a member of the KID, had been beaten by

Lavalas supporters, had the car he was driving stolen at gunpoint,

and had traveled to Mexico to save his life.          The record thus

supports the IJ's conclusion that Legal's various statements were

"directly at odds."

          The mere fact that a detail is omitted from a DHS

interview but is included in subsequent submissions does not

necessarily   warrant   an   adverse    credibility   finding.      Cf.

Kartasheva v. Holder, 582 F.3d 96, 106 (1st Cir. 2009) ("Standing

alone, the omission of [two fines] during the asylum interview did

not render the petitioner incredible.").     Yet, the inconsistencies

noted by the IJ are of a type that create strong doubts about the

veracity of Legal's story.     Cf. Conde Cuatzo, 796 F.3d at 156

(upholding an IJ’s adverse credibility finding when the IJ cited

inconsistencies between petitioner’s sworn statements).          Simply

stated, Legal "has told different tales at different times."


                                - 7 -
Munoz-Monsalve v. Mukasey, 551 F.3d 1, 8 (1st Cir. 2008).                  Under

such circumstances, an IJ is entitled to "sharply discount" a

petitioner's testimony.     Id.     Although Legal attempted to explain

these   omissions,    the   IJ     was     not   obligated   to   credit    his

explanations. Rivas-Mira v. Holder, 556 F.3d 1, 5 (1st Cir. 2009).

          "Once      we   accept     the     [IJ's]   adverse      credibility

determination—as we must—the petitioner's case collapses."              Id. at

6.   Without Legal's own testimony, the record does not show that

he was targeted on account of his political beliefs.              Accordingly,

we conclude that substantial evidence supports the agency's asylum

determination.    As Legal seeks remand of only his asylum claim, he

has waived his withholding of removal and CAT claims.                  In any

event, the same credibility problem undermines those claims, and

we would reach the same conclusion as to them.

          Consequently, we deny his petition for review.




                                    - 8 -